 



Exhibit 10.33
Forest City Enterprises, Inc.
Amended Board of Directors
Compensation Policy
Effective as of February 1, 2008, the compensation for independent directors is
as follows:

A.   Annual Retainer and Annual Stock Option Award

  §   independent directors and non-employee director shall be paid an annual
board meeting retainer of $50,000.00, to be paid quarterly; and     §  
independent directors shall receive additional compensation in the form of an
annual stock grant of approximately $100,000.00; directors may choose between
stock options and restricted stock in 25% increments; if no choice is made, the
default is a 50-50 mix of stock options and restricted stock; such stock grants
shall vest ratably over a three-year period.

B.   Fees for Specific Services as a Director

Each independent director and non-employee director shall also be entitled to
receive additional fees for performance of specific services as a director.

  §   the independent director serving as “Presiding Director” shall be paid an
annual retainer of $12,500.00, paid quarterly;     §   The Committee Chairmen
shall receive an annual retainer, paid on a quarterly basis, for serving in this
position:

  i.   Audit Committee-$24,000.00     ii.   Compensation Committee-$16,000.00  
  iii.   Governance & Nominating Committee-$12,000.00;

  §   The Committee Members shall receive an annual retainer, paid on a
quarterly basis, for serving in this capacity :

  i.   Audit Committee-$12,000.00     ii.   Compensation Committee-$8,000.00    
iii.   Governance & Nominating-$6,000.00

  §   the independent directors and non-employee director shall receive $1,500
per day for attendance in their capacity as directors at formal meetings in
their capacity as directors with Company officers not held on the same day as a
board meeting or board committee meeting, including, without limitation but by
way of example,

 



--------------------------------------------------------------------------------



 



      Executive Committee meetings, strategic planning meetings and leadership
meetings; and

  §   the independent directors and non-employee director shall receive $1,500
per day for each day on which they attend “extraordinary meetings” or perform
“extraordinary services” in their capacity as members of a Board committee, in
each case as determined to be extraordinary and approved for payment by the
applicable Board committee following submission of a request for payment by the
independent director.

C.   Director Stockownership

  §   the independent directors shall have up to five years to acquire 5,000
shares of company stock; these shares may be acquired in the form of exercised
vested options, vested restricted stock or units, or phantom stock in connection
with their Elected Deferred Compensation Plan.

The Corporate Governance and Nominating Committee shall annually review the
policy of independent director compensation and stock ownership requirements.

 